          Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

ROGER MARSHMAN,                                 §
                Plaintiff                       §
                                                §
v.                                              §             Case No. 1:20-CV-00972-RP
                                                §
INSTRUMENT MANUFACTURING                        §
COMPANY,                                        §
                Defendant

                                             ORDER

     Before the Court are Plaintiff’s Amended Motion to Compel Answers to Interrogatories

(Dkt. 22) and Plaintiff’s Amended Motion to Compel Responses to Requests for Production

(Dkt. 23), both filed March 11, 2021; Defendant’s Motion for Leave to File First Amended

Answer, filed April 16, 2021 (Dkt. 29); and the associated response and reply briefs. The District

Court referred the motions to the undersigned Magistrate Judge for disposition, pursuant to

28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72, and Rule 1(c) of Appendix C of the

Local Rules of the United States District Court for the Western District of Texas.

                                 I.      General Background

     This is a contract dispute between Defendant Instrument Manufacturing Company

(“IMCORP”) and its former employee, Plaintiff Roger Marshman. Marshman alleges that

IMCORP breached the parties’ employment agreement by failing to pay him $786,147.22 in

commissions. Dkt. 1 ¶¶ 5, 15. Marshman filed suit on September 21, 2020, asserting claims for

breach of contract, fraud, quantum meruit, and promissory estoppel, and seeking attorneys’ fees

and a declaration that he was entitled to the commissions. IMCORP terminated Marshman’s

employment on October 6, 2020. Dkt. 6 ¶ 2.




                                                1
         Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 2 of 11




   On December 2, 2020, Marshman filed his First Amended Complaint, adding a request for

declaratory judgment that a non-compete agreement in his employment contract is unenforceable.

Dkt. 13. The following day, Marshman sent IMCORP a letter stating that he was considering

employment with two companies, Novinium and Megger. Dkt. 29-2 ¶ 7. Marshman asked whether

IMCORP had any legal basis to prohibit him from accepting a position with either company. Id.

Marshman alleges that IMCORP did not respond. Dkt. 20 at 2.

   Marshman began working at Novinium on December 14, 2020. On February 8 and 9, 2021,

IMCORP asked Marshman to disclose the identity of his new employer, but Marshman refused.

Dkt. 29-2 ¶ 9. On February 10, 2021, IMCORP learned that Marshman had begun working for

Novinium, a client of its counsel’s firm, Jackson Lewis, P.C. Id. ¶¶ 10-11.

   Because Marshman’s employment at Novinium created an irreconcilable conflict for its

counsel, IMCORP filed an Unopposed Motion to Substitute Counsel on March 17, 2021. Dkt. 24.

The motion’s Certificate of Conference states that Marshman was not opposed to the substitution

provided “the motion does not seek to extend any of the existing case deadlines, which it does

not.” Id. at 3. The Court granted IMCORP’s motion on March 18, 2021.

              II.      Defendant’s Motion for Leave to File Amended Answer

   IMCORP seeks leave to file its First Amended Answer to Marshman’s Amended Complaint

after the scheduling order’s January 25, 2021 deadline to amend pleadings. Dkt. 12.

       Legal Standard

   Federal Rule of Civil Procedure 16(b) governs amendments of pleadings after a scheduling

order deadline has expired. S & W Enters., LLC v. Southtrust Bank of Ala., NA, 315 F.3d 533, 536

(5th Cir. 2003). Rule 16(b) provides that a scheduling order “may be modified only for good cause

and with the judge’s consent.” FED. R. CIV. P. 16(b)(4). The good cause standard requires the party



                                                2
          Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 3 of 11




seeking relief to show that the deadlines cannot reasonably be met despite the diligence of the

party needing the extension. S & W Enters., 315 F. 3d at 535. Four factors are relevant to a showing

of good cause: (1) the explanation for the failure to timely move for leave to amend; (2) the

importance of the amendment; (3) potential prejudice in allowing the amendment; and (4) the

availability of a continuance to cure such prejudice. Fahim v. Marriott Hotel Servs., Inc., 551 F.3d

344, 348 (5th Cir. 2008). When applying Rule 16(b), district courts have broad discretion to

preserve the integrity and purpose of the pretrial order. Campbell v. Griffin, 265 F. App’x 269, 271

n.4 (5th Cir. Feb. 8, 2008).

   Once the moving party has demonstrated good cause to modify the scheduling order under

Rule 16(b), Rule 15(a)’s more liberal amendment standard applies. Cruz v. R2SONIC, LLC, 1:18-

CV-397-RP, 2019 WL 7667330, at *2 (W.D. Tex. May 6, 2019). Rule 15(a) “requires the trial

court to grant leave to amend freely, and the language of this rule evinces a bias in favor of granting

leave to amend.” Id. (quoting Lyn-Lea Travel Corp. v. Am. Airlines, 283 F.3d 282, 286) (5th Cir.

2002). Under Rule 15(a), district courts may not deny leave to amend “absent a substantial reason

such as undue delay, bad faith, dilatory motive, repeated failures to cure deficiencies, or undue

prejudice to the opposing party.” Mayeaux v. La. Health Servs. & Indem. Co., 376 F.3d 420, 425

(5th Cir. 2004).

       Analysis

   The Court examines the four good cause factors in turn.

   1. Explanation for Failure to Timely Move to Amend

   As stated above, IMCORP moved to amend on April 16, 2021, after the January 25, 2021

deadline to file motions to amend pleadings. IMCORP argues that the conflict of interest created

by Marshman’s intervening employment with Novinium prevented IMCORP from timely

requesting leave to amend. Marshman responds that IMCORP has no valid explanation for its
                                                  3
          Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 4 of 11




failure to meet deadlines, and that IMCORP’s motion to amend violates its agreement not to extend

case deadlines due to its substitution of counsel.

   Marshman conflates the issues presented in his motions to compel with the analysis of

IMCORP’s motion to amend. It is undisputed that Marshman told IMCORP he was considering

employment with either Novinium or Megger on December 3, 2020, the day after he filed his First

Amended Complaint. IMCORP presents evidence that its previous counsel could not take a

position regarding the enforceability of Marshman’s non-compete agreement due to counsel’s

potential conflict with Novinium. Dkt. 29-2 ¶¶ 10-12. IMCORP learned that the potential conflict

had ripened into an actual conflict when it was informed that Marshman was working at Novinium

on February 10, 2021, after the deadline to amend had passed. Id. This information resulted in the

substitution of IMCORP’s counsel on March 18, 2021. Id. IMCORP’s new counsel sought leave

to amend its answer less than one month after the substitution. Dkt. 29.

   Because an intervening event created a conflict that prevented IMCORP from timely moving

to amend, the Court finds that the first factor weighs in favor of IMCORP.

   2. Importance of Amendment

   The second factor also weighs in favor of IMCORP. IMCORP’s proposed Amended Answer

addresses Marshman’s new factual allegations regarding his non-compete agreement and asserts

affirmative defenses to his request for declaratory relief. Dkt. 13 ¶¶ 15-20, 22; Dkt. 29-1 ¶¶ 15-20,

22, 51-52. Granting IMCORP leave to file its Amended Answer ensures that all material facts and

claims are joined in a single case. See Turloff v. Restore Master Contracting, LLC, Civil No. SA-

17-cv-572-OLG, 2018 WL 6694835, at *2 (W.D. Tex. Jan. 4, 2018) (finding amendment important

in Rule 16 analysis because amended pleading asserted affirmative defenses not asserted in

original answer).



                                                     4
         Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 5 of 11




   3. Potential Prejudice

   The third factor requires the Court to analyze whether Marshman would be prejudiced by the

amendment. When an opposing party has filed a motion for summary judgment, the Court must

scrutinize a party’s attempt to raise new theories by amendment. Parish v. Frazier, 195 F.3d 761,

764 (5th Cir. 1999).

   IMCORP’s Amended Answer addresses the non-compete agreement, which is the subject of

Marshman’s pending motion for partial summary judgment, filed on April 2, 2021. Dkt. 28;

Dkt. 33 at 8. Marshman seeks judgment that the non-compete agreement is invalid and

unenforceable because it is unreasonably broad, and because IMCORP never signed or delivered

it. Dkt. 28 at 25. IMCORP’s Amended Answer contains affirmative defenses relating to

justiciability and reformation which it had not pled when Marshman filed his motion for partial

summary judgment. Dkt. 29-1 ¶¶ 51-52. Nevertheless, it appears that Marshman will not suffer

prejudice by IMCORP’s amendment because the parties addressed the issues of justiciability and

reformation in their summary judgment briefs. Dkt. 28 at 8-9, 24; Dkt. 31 at 7-15; Dkt. 34 at 9-10.

The parties’ anticipation of these issues mitigates the prejudice that otherwise might result from

amendment when a summary judgment motion is pending.

   Moreover, this case has been pending for less than one year. Because discovery does not close

until July 30, 2021, Marshman has time to conduct discovery on any new issues raised by

IMCORP’s Amended Answer. The Court finds the third factor to be neutral.

   4. Availability of a Continuance

   Because neither party has requested a continuance, the final factor is neutral.




                                                5
         Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 6 of 11




       Conclusion as to Motion for Leave to Amend Answer

   Having considered the relevant factors, the Court finds that IMCORP has shown good cause

under Rule 16(b) to modify the scheduling order. Accordingly, pursuant to Rule 15(a)(2), the Court

GRANTS Defendant’s Motion for Leave to File First Amended Answer (Dkt. 29).

                      III.     Plaintiff’s Motions to Compel Discovery

   Marshman asks the Court to compel IMCORP to answer one interrogatory and produce four

categories of documents. Marshman also seeks attorneys’ fees for his motions to compel.

A. Legal Standards and Analysis

   Federal Rule of Civil Procedure 26(b)(1) provides that parties may obtain discovery “regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” FED. R. CIV. P. 26(b)(1). Generally, the scope of discovery is broad. Crosby v.

La. Health Serv. & Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011). “A discovery request is relevant

when the request seeks admissible evidence or ‘is reasonably calculated to lead to the discovery

of admissible evidence.’” Id. (quoting Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 820

(5th Cir. 2004)). Information within the scope of discovery need not be admissible in evidence to

be discoverable. FED. R. CIV. P. 26(b)(1).

   After a party has attempted in good faith to obtain discovery without court action, that party

may move for an order compelling disclosure or discovery. FED. R. CIV. P. 37(a)(1). “The court

must balance the need for discovery by the requesting party and the relevance of the discovery to

the case against the harm, prejudice, or burden to the other party.” Cmedia, LLC v. LifeKey

Healthcare, LLC, 216 F.R.D. 387, 389 (N.D. Tex. 2003) (citing Truswal Sys. Corp. v. Hydro-Air

Eng’g, Inc., 813 F.2d 1207, 1210 (Fed. Cir. 1987)).




                                                6
          Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 7 of 11




   1. Interrogatory No. 22

   Interrogatory No. 22 states:

               Please explain why IMCORP prohibited Marshman from advising
               his clients . . . that IMCORP had used faulty test leads to perform
               cable testing and used unapproved technology to identify faulty test
               leads during November of 2019 – February of 2020.

Dkt. 22-3 at 8. IMCORP objects that the interrogatory seeks a legal conclusion and is premature,

immaterial, and irrelevant. Id. Marshman argues that IMCORP’s instruction not to disclose test

lead information is relevant because it negatively impacted Marshman’s ability to market services,

resulting in reduced commissions. Dkt. 22 at 9.

   Marshman’s claims are based on unpaid commissions he allegedly earned while IMCORP’s

employee. Dkt. 13 ¶¶ 5, 14. Marshman does not claim that IMCORP owes him commissions for

sales that did not take place. The Court finds that this interrogatory seeks information that is neither

relevant nor reasonably calculated to lead to the discovery of admissible evidence. Accordingly,

the Court DENIES Marshman’s motion to compel as to Interrogatory No. 22.

   2. IMCORP’s Prior Non-compete Disputes (Requests for Production No. 6-8)

   Requests for Production 6, 7, and 8 seek documents relating to any previous disputes regarding

IMCORP’s non-compete agreement, as follows:

               Request for Production No. 6: Please produce any and all
               communications between IMCORP and Megger USA, Inc.
               concerning the Employment, Invention, Confidentiality and Non-
               Compete Agreement between IMCORP and Darren Byrne.

               Request for Production No. 7: Please produce a copy of any
               pleading filed in a Texas Court that IMCORP has sought to enforce
               the terms of an [sic] IMCORP’s Employment, Invention,
               Confidentiality and Non-Compete Agreement.

               Request for Production No. 8: Please produce a copy of any
               demand letter issued by IMCORP to a Texas resident or citizen
               seeking to enforce the terms of IMCORP’s Employment, Invention,
               Confidentiality and Non-Compete Agreement.

                                                   7
          Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 8 of 11




Dkt. 23-3 at 3-4. IMCORP objects to Requests No. 6 and 8 as irrelevant, overbroad, and seeking

“personal and potentially confidential or trade secret protected information” regarding non-parties.

Id. IMCORP objects to Request No. 7 “as it seeks publicly available information that Plaintiff can

obtain on his own.” Id. at 4. Marshman argues that the requests are relevant to his claim for

attorneys’ fees under TEX. BUS. & COMM. CODE 15.51(c), which states that a plaintiff may recover

costs and attorneys’ fees on a showing that a defendant knew a non-compete agreement was

unreasonable at the time of execution. Dkt. 13 ¶ 34; Dkt. 23 at 6.

   The Court finds that the documents sought in these three requests for production are relevant

to Marshman’s claim for attorneys’ fees or reasonably calculated to lead to the discovery of

admissible evidence. The Court therefore GRANTS Marshman’s Motion to Compel as to any

documents within IMCORP’s possession, custody, or control responsive to Requests for

Production No. 6-8.

   3. Download of Company Information (Requests for Production No. 13, 76-78)

   Requests for Production No. 13, 76, 77, and 78 seek the data, documents, and emails relating

to IMCORP’s allegation that Marshman forwarded proprietary information to his personal email

account in violation of company policy. Dkt. 23-3 at 5, 22-23. The requests state:

               Request for Production No. 13: Please produce a copy of the data
               that was downloaded from Marshman’s laptop by IMCORP after
               IMCORP picked up Marshman’s laptop computer.

               Request for Production No. 76: Please produce a copy of every
               document that IMCORP contends was improperly downloaded or
               emailed by Marshman to himself or a competitor of IMCORP.

               Request for Production No. 77: Any evaluation of Roy
               Marshman’s email activity or documentation of Roy Marshman
               forwarding his work related emails with attached documents to his
               personal email address that IMCORP considered to be a violation of
               company policy that resulted in IMCORP suspending
               Mr. Marshman’s employment . . . .


                                                 8
          Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 9 of 11




               Request for Production No. 78: A copy of the forensic analysis
               that was performed on Roy Marshman’s email activity or the laptop
               computer assigned to Roy Marshman during his employment of
               [sic] IMCORP and the information and data that was considered by
               IMCORP as the bases for IMCORP’s decision to terminate Roy
               Marshman’s employment.

   IMCORP argues that the requests are overbroad because they could encompass all email

Marshman sent or received over a three-year period. IMCORP further objects that the requests are

duplicative and argues that Marshman already has copies of documents he took in violation of

company policy. Instead, IMCORP agreed to produce a spreadsheet generated through forensic

examination of Marshman’s computer identifying the emails Marshman sent to his personal

account and the material he allegedly wrongfully downloaded or accessed.

   Marshman contends that IMCORP’s Rule 26 disclosure shows the requests are relevant

because its list of relevant documents includes “[d]ata from Defendant’s laptop that Plaintiff

utilized while employed with Defendant.” Dkt. 23 at 6; Dkt. 23-4 at 5. Marshman also points out

that IMCORP previously agreed to produce this information after entry of a protective order.

Dkt. 27 at 4; Dkt. 23-3 at 5 (“Defendant states that it will produce a viewable copy of the requested

information in accordance with a protective order entered by the court in this lawsuit.”).

   Although there is some overlap among the requests, the information sought is relevant to

IMCORP’s allegation that it fired Marshman for improperly sending company information to his

personal email address. Dkt. 29-1 ¶ 7. Marshman is not seeking all emails, as IMCORP contends,

but rather (1) forensic data from the laptop IMCORP alleges Marshman used to impermissibly

send confidential material, and (2) identification of the material IMCORP alleges that he

misappropriated. Accordingly, the Court GRANTS Marshman’s Motion to Compel as to Requests

No. 13 and 76-78.




                                                 9
         Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 10 of 11




    4. Documents Concerning Marshman’s Supervisor (Request for Production No. 40-45,
       63, and 89-90)

    Requests for Production No. 40-45, 63, and 89-90 seek documents from or relating to

Marshman’s supervisor, Matt Spalding. Dkt. 23-3 at 12-14, 20, 25. Marshman requests emails

among Spalding and certain other individuals that are critical of Marshman, along with any

documents relating to Spalding’s efforts to demote or terminate Marshman. Id. at 12-14.

Marshman also requests Spalding’s self-evaluations and position descriptions, and documents

describing Spalding’s qualifications, responsibilities, and duties during his career at IMCORP. Id.

at 20, 25.

    Marshman argues that the information is relevant to show that Spalding “harbored ill will

against Marshman” and “sabotaged” him through demotion and pay reductions. Dkt. 27 at 4.

IMCORP argues that alleged personal animosity between Spalding and Marshman is not relevant

to whether Marshman’s commissions were properly calculated. Dkt. 26 at 7. IMCORP objects to

the requests as unreasonable, duplicative, overbroad, irrelevant, and seeking confidential or trade

secret information. Dkt. 23-3 at 12-14, 20, 25.

    To the extent the requests seek information unrelated to Marshman, such as Spalding’s self-

evaluations and position descriptions, the Court finds the information irrelevant to Marshman’s

claims. To the extent the requests seek documents relating to Spalding’s communications and

actions regarding Marshman’s work performance and commissions, they are relevant.

Accordingly, the Court GRANTS Marshman’s Motion to Compel as to Requests No. 40 through

45 and 90 and DENIES Marshman’s Motion to Compel as to Requests No. 63 and 89.

    5. Documents Regarding Faulty Test Leads (Requests for Production No. 101-07)

    Request for Production 101 through 107 seek documents relating to IMCORP’s alleged

directives to Marshman not to disclose information regarding faulty test leads. Dkt. 23-3 at 27-29.


                                                  10
         Case 1:20-cv-00972-RP Document 40 Filed 06/03/21 Page 11 of 11




IMCORP objects to the requests as irrelevant. Id. As discussed above, discovery relating to sales

that did not take place are irrelevant to Marshman’s claims for unpaid commissions. Accordingly,

the Court DENIES Marshman’s motion to compel as to Requests for Production No. 101-07.

B. Conclusion as to Motions to Compel

   Plaintiff’s Amended Motion to Compel Answers to Interrogatories (Dkt. 22) is DENIED and

Plaintiff’s Amended Motion to Compel Responses to Requests for Production (Dkt. 23) is

GRANTED IN PART and DENIED IN PART. The Court GRANTS the Motion to Compel as

to Requests for Production No. 6-8, 13, 40-45, 76-78, and 90. The Court DENIES the Motion to

Compel regarding all other Requests for Production. The Court further DENIES Plaintiff’s request

for attorneys’ fees.

   SIGNED on June 3, 2021.


                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                               11
